Christianson, Ch. J.
(dissenting)'. The majority members not only reverse the judgment, but order a dismissal of the action. That is, they hold as a matter of law that plaintiffs have no cause of action. I am unable to agree with these conclusions.
The evidence adduced by the plaintiffs shows that the defendant had been maintaining an office at Devils Lake. In 1916, Awes, the principal officer of the defendant corporation approached plaintiffs and stated, in substance, that he wanted to enter into a working agreement with them, whereby his corporation would have the benefit of and handle lands which had been listed with the plaintiffs; that if such arrangement was made defendant would not keep a man at Devils Lake, and would pay plaintiffs $1 per acre for all the land which it acquired or disposed of from such lists. This proposition was accepted by the plaintiffs. At the time, the plaintiffs had upon their lists, among others, 680 acres belonging to the Mooers’s estate. The surviving widow, Elizabeth W. Mooors, who was administratrix of the estate had listed the land for sale with the plaintiffs at a price of $25 per acre net to the owners. The plaintiffs informed Awes of this fact, and gave him the memorandum relative thereto which they had in their files. Thereafter one of the members of the plaintiff copartnership took Awes out to inspect the land. Later, Serumgard, one of the members of the plaintiff copartnership had a conversation with the administratrix relative to the sale of the land which she had listed with them. He explained to her that it would be necessary to have the sale made through proceedings had in the probate court. She stated that she did not want to go to this trouble and expense unless she was sure the land could be sold. Serumgard thereupon assured *136her that he would see that the land was purchased at a price to net the owners at least $25 per acre. He thereupon prepared, and the administratrix signed and verified, a petition for license to sell such real estate; and later sale was held pursuant thereto. In accordance with his promise to the administratrix, Serumgard submitted a bid for the land in the sum of $17,666.15, or about $25.97 per acre. The defendant company, also, submitted a bid of $26.06 per acre, and was awarded the land. At the time he submitted his bid, Serumgard had no knowledge that the defendant had made, or was intending to make, a bid for the land. The testimony of Lonnevik, one of the copartners, shows that at a later date Awes recognized that his company was indebted to the plaintiff in connection with the acquisition by his company of the land in question.
The majority opinion is predicated upon the proposition that the administratrix had no authority to sell or list the land for sale at any price. It is true she could not sell it, or enter into any valid contract to sell, except in the manner provided by law for the sale of such property. There was no reason, however, why, before putting the estate to the expense of obtaining license to sell and advertising the sale, she should not endeavor to interest prospective purchasers. I do not see, however, wherein the validity of the listing arrangement between the plaintiffs and the administratrix makes any difference as to the respective rights of the parties to this action. The arrangement between the plaintiffs and the defendant was that it would pay $1 per acre for land which it “took” from their list. It was in effect an agreement to pay for service or information leading to the purchase of land. Plaintiffs were not expected to close the deals. The defendant was supposed to do that. That was the construction which the parties themselves placed on their agreement, for the evidence shows that the defendant company purchased two other tracts of land which it “took” ■from plaintiffs’ list, and in both instances defendant made the deal, .and option agreements were taken direct from the owners to the defendant company. In these cases the defendant company paid plaintiffs the agreed compensation.
In denying defendant’s motion for a new trial the trial court filed a memorandum decision from which I quote:
“The defendant applies to the court for a new trial. It seems to *137the court the case turns upon the nature of the case involved, and the real issues to be determined. Is this a case where a broker seeks to recover commission for the sale of land, or, is this a case where one person renders service to another for which the other promises to pay ? The defendant in this case treats it as if it were a case where a broker is seeking to recover his compensation. The theory of the ease is to be determined by the complaint. It is not claimed the complaint is demurrable. In other words it is conceded the complaint states a cause of action. What is the cause of action ? Plaintiffs allege that they had land listed for sale and that the defendant agreed with him that if he took over any of that land he would pay them $1 an acre. This is seen in ¶ 4. True, in ¶ 3, plaintiffs allege they were brokers but this is merely a description of their business. Plaintiffs do not claim to be recovering as brokers, but it is because they were brokers they happened to have land listed. From the evidence it is clear both parties were land brokers and that the defendant, in order to save expense to himself and obviate the expense of maintaining an office force, agreed that if he made use of the lists of plaintiff he would pay them $1 an acre in case he bought any of the land. Of course this was disputed but the jury found this way. Now, he made use of their list and afterwards bought the land. He was not required to buy it from plaintiffs, but they put him on the track. If he did not want to pay them $1 an acre, he should not have made use of the information he got from them. Whether it would have cost him a $1 an acre to have maintained an office force and thus get in touch with the land that was offered for sale is not the question. After finding out from them that this land was for sale and making use of their machinery, good faith required that he make no use of the information unless he intended to pay them for it. Whether he paid too much in this particular case does not concern us. We are not making the contract for the parties. It makes no difference that he bought the land through probate proceedings. . 1 . Simply because the parties happen to be brokers in land does not make this case a case of broker seeking to recover his compensation. It is a case of one broker doing service for another. This is the cause of action, and there being evidence to sustain it, and the jury having found in favor of the plaintiff, I see no reason why the verdict should be disturbed.”
*138The memorandum decision speaks for itself. It shows that the trial court, in denying the motion for a new trial, did not merely make a formal ruling, but carefully considered the questions presented on such motion. I see no reason for disturbing the findings of the jury, and the ruling of the trial court.
Bronson, J., concurs.